Citation Nr: 1216002	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  10-27 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for erectile dysfunction secondary to hypertension (claimed as entitlement to special monthly compensation based on a loss of use of a creative organ).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel
INTRODUCTION

The Veteran served on active duty from September 1955 to September 1958, and from November 1966 to August 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

In December 2010, the Veteran provided testimony at a videoconference hearing in front of a Veterans Law Judge who is no longer employed at the Board.  In February 2012, the Veteran was sent a letter informing him that the Judge who conducted the hearing is no longer at the Board and providing him the option to request a new hearing.  In response the appellant requested that the claim be decided on the evidence of record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for erectile dysfunction secondary to hypertension.  After a careful review of the evidence of record, the Board finds that a new medical opinion is needed prior to deciding the claim.

In an April 2011 VA examination addendum the examiner opined that it was less likely as not that the Veteran's erectile dysfunction is caused by or aggravated by the use of medication used to treat hypertension.  She noted that the Veteran's urologist, who was board certified in urology, felt that the appellant's erectile dysfunction was due to vasculogenic causes.  The examiner noted that at the time the appellant was diagnosed with erectile dysfunction he was not on any medication for treatment of hypertension, and hence, the medication could not have caused erectile dysfunction.  The examiner did not address whether the appellant's hypertension aggravates his erectile dysfunction.

In a February 2012 letter the Veteran's treating physician states, without supporting rationale, that his erectile dysfunction is more likely than not caused or aggravated by Hydrochlorothiazide, the medication the appellant is taking to control his service connected hypertension.  

In support of his claim, the Veteran has submitted various internet articles regarding the relationship between erectile dysfunction and hypertension.  One is an abstract from the Official Journal of the Societe Internationale D'Urologie, and notes that three vascular risk factors, smoking, diabetes mellitus and hypertension were investigated for their impact on vasculogenic impotence.  The article concluded, in pertinent part, that the data in the studies confirms the important role of hypertension in the pathogenesis of organic impotence.

The VA examiner in finding that there was no relationship between the Veteran's erectile dysfunction and hypertension did not address the question whether hypertension, to include medication used therefor, aggravates erectile dysfunction.  Moreover, the opinion provided should be reconsidered in light of the clinical literature submitted.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should return the file to the VA physician who provided the April 2011 addendum, if available, and ask her to reconsider her opinion in light of the article from the Official Journal of the Societe Internationale D'Urologie, which noted the role of hypertension in the pathogenesis of organic impotence.  She should then address whether it is as likely as not (50 percent probability or greater) that the Veteran's vasculogenic erectile dysfunction is caused by hypertension, to include medication used therefor.  If not, the examiner must address whether it is at least as likely as not that hypertension, to include medication used to treat that disorder, aggravates the appellant's erectile dysfunction.  The examiner is to provide a complete rationale for all opinions offered.  If the examiner is unable to provide an opinion that fact must be stated and the reasons why an opinion cannot be provided explained. 

If the April 2011 examiner is not available, the RO should forward the file to a VA urologist and ask that they provide answers to the questions posed above.  

2.  After the development requested has been completed, the RO should review the examination report to ensure that they it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

3.  Upon completion of the above requested development and any additional development deemed appropriate, the RO/AMC should readjudicate the remanded issue.  All applicable laws, regulations, and theories of entitlement should be considered.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


